The opinion of the Court was delivered by

Williams J.

The question in the case is whether the referee decided correctly in disallowing a charge of twenty-five dollars which the defendant made against Eastman, tire payee of the note on which the suit was brought.
In the first place it is very questionable whether the *47report should have been set aside if the referee was mistaken in his view of the law in relation to requiring the defendant to- disclose the facts on which the decision was ‘ made.
There is however no doubt but what the referee decided correctly. Either the whole testimony of the defendant should have been disregarded, in which case the charge was wholly unsupported, or the whole was to be received and the decision to be made on the facts disclosed by him. It appears that the defendant made the charge against Eastman and endeavoured to support it by his own oath — It was optional with him whether to bring forward the account and swear to it himself, or not — he wms not compellable to do so, if answering all the material questions in relation to the charge might subject him to a criminal prosecution, but he could not bring forward this charge and support it by testifying to part oí the transaction and refuse to answer questions in relation to the other part. In the case of Dandridge vs. Corden, 3 Car & Payne, 11 a witness was called to prove that a bill had been accepted for a valuable consideration who answered that it was, but declined stating what the consideration was, as it might subject him to a qui tam prosecution— Lord Tenterden declared that he would not compel the witness to answer to the question put in relation to the consideration, but if he did not state what the consideration was, it would stand as if there vras no consideration at all. In the case of Dixon vs. Vale et al. 1 Car & Payne, 278, Chief Justice Rest laid down this rule, that if awitness being cautioned that he is not obliged to answer a quetions which may criminate him, chooses to answer it; he cannot afterwards object to answ'er any further questions in relation to that transaction on the ground that it might crimi-nate him but must answer all questions relative thereto.
The same question was also decided by Lord Tenterden in the case of East vs. Chapman reported in 1 Car & Payne 570 and Moody and Malkin 46.
There is no doubt but what the referee was right in requiring Mr. Owen to relate all the circumstances connected with this, charge of twenty five dollars, if he attempted to support the same by his own oath—
*48But further it may be remarked that even if the view of the referee, on the question before mentioned had been evidently wrong, it would have furnished no ground for’ setting aside the report.- — If Mr. Owen submitted to the decision of the referee and- gave a relation of all the facts connected with the charge, the' referee, could dono otherwise than to consider them as true, in making his final decision thereon. — His relation was entitled to credit as an admission of facts by the party in interest, and it certainly was no less entitled to credit because it was made by him unwillingly and on oath.
It only remains to consider whether the referee mistook, the law in rejecting that charge on the facts which Were before him; and we are very decidedly of opinion that the defendant had no claim for that sum of Mr.' Eastman. Mr. Eastman was illegally taken from the State of New-York, and the defendant was guilty of false imprisonment in arresting him- there. This illegal detention was continued up to the time that the defendant undertook to go to New-Hampshire to procure his brothers to assist in releasing him' from that imprisonment, and one object of that journey was to enable the defendant to obtain pay for his time and expenses in illegally bringing the plaintiff from the State of New-York. As an inducement to Mr. Eastman to employ the defendant to undertake that journey, the defendant stipulated to forbear on bis- part, any further prosecution of the plaintiff for the fictitious and pretended felony that he had procured to be charged against him. The defendant had neither a moral nor legal right to any compensation for a service thus undertaken either at the suggestion of himself or Dr. Adams, or both for the purpose of procuring the discharge of Eastman from-his imprisonment, and for the purpose of paying the defendant for his trouble'and expense in the illegal and unjustifiable act of taking Mr. Eastman from the State- of N.ew-York, and carrying him to Irasburgh—
Any siim which Mr. Eastman m;ght have paid either to Owen or any one else to procure his discharge from that imprisonment would have added1 to the damages which he sustained by that illegal detention; and we surely would not permit Mr. Owen to recover a sum of money which the *49jury would have been under'obligation to regard a’s damages sustained by Mr. Eastman in an action of false imprisonment brought by him against Mr. Owen.
Mr. J. Mattocks, for plaintiff,
Mr. W.- Mattocks, for defendant.
The Judgment of the County Court is therefore affirmed.